DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 & 15 in the reply filed on May 5th, 2022 is acknowledged.  Claims 13-14 are hereby withdrawn.
Claims 1-12 & 15 will be examined.

Claim Objections
Claims 1-12 & 15 are objected to because of the following informalities:  
Claim 1, line 3 should read “in a monitoring path” so as to correspond with the originally filed specification.
Claim 1, line 5 should read “ascertaining a monitored effective turbine area” so as to correspond with the originally filed specification.
Claim 1, line 9 should read “the monitored effective turbine area”
Claim 2, line 2 should read “a correction of the monitoring path”
Claim 6, line 2 should read “turbocharger[,] is used as the actuator”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, 10, & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 1-2 recite the limitation “a correction of the observing path and of the planned controlling path is carried out”; this limitation renders the claim indefinite because it is not understood how the “observing path” or the “planned controlling path” are (or would be) controlled.  As far as the examiner understands, it is the “actuator” or the “electric machine” of Claim 1 that is being controlled; not the “observing path” or the “planned controlling path”.  As such, it becomes unclear what particular functionality is being required of the claim, rendering the claim indefinite.  For examination purposes herein, the Examiner interprets this limitation as requiring an adjustment of motor speed.
Claim 3, line 2 recites “a maximally effective area”; this limitation renders the claim indefinite because it is not made clear what particular structure, path, or element this “area” refers to.  For comparison, Claim 1 clearly recites a “turbine area”.  However, Claim 3 merely recites “an area”, resulting in ambiguity.  In particular, it becomes unclear whether the “area” of Claim 3 is attempting to refer back to the “area” recited in Claim 1, or if Claim 3 is attempting to introduce another “area” altogether.  This renders the claim indefinite.
Claim 3, lines 3-4 recite “and by including a maximally available electrical power of the electric machine”; this limitation renders the claim indefinite, as it is not understood or made clear how this limitation is further limiting the invention.  In this instance, the beginning of Claim 3 is directed at ascertaining a maximum rotational speed gradient based on at least one of three variables.  The final limitation of the claim does not appear to be clearly or definitively linked to the rest of the claim.  In particular, it is not understood if (or how) the “and by including a maximally available electrical power of the electric machine” limitation further limits the speed ascertaining limitation.  This makes it impossible to know what particular function is required of Claim 3, rendering it indefinite.  For examination purposes, this limitation has been interpreted as merely requiring the existence of a maximum power.
Claim 4 recites the limitation "the exhaust gas turbine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the maximally possible turbine power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the turbine actuator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a precontrol value”; this limitation renders the claim indefinite, as it is not made clear what structure or function is required of the phrase “precontrol value”.  Applicant’s specification does not appear to define the meaning of this phrase, and appears to only refer to a “planned precontrol value” as a difference between two power values.   Thus, the specification does not remedy this issue, and as such, Claim 10 is rendered indefinite.
Claim 12 recites the limitation "the motor vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,478,533 to Ueno.
In regards to independent Claim 1, and with particular reference to Figures 1 & 3-6, Ueno
discloses:

(1)	A method (Figs. 3-6) for controlling an electrically supported exhaust gas turbocharger (4; Fig. 1), comprising the following steps: ascertaining a planned effective turbine area (i.e. a desired position of variable vane 12 corresponding to a “target supercharging pressure”; col. 6, lines 4-5) in a monitoring an observing path for the electrically supported exhaust gas turbocharger; ascertaining an observed effective turbine area (i.e. an actual position of the turbine variable vane 12 corresponding to an “actual supercharging pressure”; col. 6, lines 6-7) in a planned controlling path; ascertaining a correction signal (motor control value “Ueb_dmd” at col. 6, line 13 and vane control value “Utb_dmd” at col. 6, line 35) for the electrically supported exhaust gas turbocharger as a function of a difference between the planned effective turbine area and the monitored observed effective turbine area; and (i) controlling an actuator (variable vane 12) as a function of the planned effective turbine area, and/or (ii) activating an electric machine (electric motor 8) for controlling the electrically supported exhaust gas turbocharger (col. 5, line 29 – col. 8, line 52; these disclosures describe simultaneously adjusting the speed of the electric motor 8 and the angle/area of the variable vane 12 to adjust the turbocharger from the current, actual supercharging pressure to the desired, target supercharging pressure).

In regards to Claim 2, a correction of the observing path and of the planned controlling path is carried out as a function of the difference between an instantaneously ascertained rotational speed (“Ueb_obj”; Fig. 4a) and a modelled rotational speed (“Ueb_dmd”) of the electrically supported exhaust gas turbocharger (see the 112(b) rejection above; in this case, col. 6, lines 4-32 describe correction of the motor rotational speed based on a difference between an ascertained rotational speed Ueb_obj and a modelled rotational speed Ueb_dmd).
In regards to Claim 3, a maximally possible rotational speed gradient (“When the supercharging pressure is higher than a predetermined value”; col. 4, lines 15-17, which indicates that over speeding of the turbocharger has occurred) is ascertained as a function of exhaust gas mass flow (“decrease the flow amount of the exhaust gas into the turbine, lowering the supercharging pressure”; col. 4, lines 17-18), and by including a maximally available electrical power of the electric machine (see the 112b rejection above; in this case, the electric motor 8 clearly provides a maximum speed/power at the peak of line 33 in Fig. 4a).
In regards to Claim 4, Ueno discloses ascertaining a maximally possible power of the exhaust gas turbine (i.e. a maximum supercharging pressure; “a predetermined value” at col. 4, line 16) as a function of exhaust gas mass flow (col. 4, lines 13-18 describe limiting the output speed/power of the turbine to a predetermined maximum value via the waste gate 10).
In regards to Claim 5, a planned turbine power (i.e. a target speed/power) is restricted to the maximally possible turbine power (via waste gate 10; col. 4, lines 13-18 describe limiting the maximum output speed/power of the turbine to a predetermined limit via the waste gate 10).
In regards to Claim 6, a variable turbine geometry (10) of the electrically supported exhaust gas turbocharger is used as the actuator (col. 4, lines 53-57; col. 5, line 29 – col. 6, line 55).
In regards to Claim 8, based on a gradient of a setpoint rotational speed exceeding the maximally possible rotational speed gradient (“When the supercharging pressure is higher than a predetermined value”; col. 4, lines 15-17, which indicates that over speeding of the turbocharger has occurred), a signal (i.e. a waste gate control signal) is transmitted from an engine control unit (11) to a control unit (11b) of the electrically supported exhaust gas turbocharger and the control unit of the electrically supported exhaust gas turbocharger requests in a coordinator (10) an electrically supporting operation (i.e. an open waste gate position) for the electrically supported exhaust gas turbocharger (col. 5, lines 37-41).
In regards to Claim 9, a supporting operation of the electrically supported exhaust gas turbocharger (i.e. opening of waste gate 10) is requested when a planned turbine power exceeds a maximally possible turbine power (col. 4, lines 15-18 discloses opening the waste gate 10 when over speeding of the turbocharger has occurred, which is equivalent to a maximum turbine speed/power level being exceeded).
In regards to Claim 10, a power difference between a planned turbine power (i.e. a maximum turbine speed) and a restricted power (i.e. a turbine overspeed condition) is used as a precontrol value for the electrically supported exhaust gas turbocharger (col. 4, lines 15-17).
In regards to Claim 11, a difference between a maximally possible turbine power (i.e. the maximum speed of the turbine 6) and a planned compressor power (i.e. the compressor output implicitly corresponding with the maximum turbine speed) corresponds to a maximally possible recuperative power (this is implicit, as maximum turbine speed inherently provides the maximum amount of recuperative power available).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (applied above) in view of US 2007/0062191 to Furman et al.
In regards to Claims 12 & 15, Ueno discloses the method as recited in claim 11, but does not further disclose wherein the maximally possible recuperative power is recuperated completely or only partially as a function of a weighting factor (85%, as in Claim 12), and/or as a function of a pumping avoidance of the electrically supported exhaust gas turbocharger, and/or as a function of a gear change of the motor vehicle and/or as a function of a battery state of the motor vehicle.
However, Furman et al. (Furman) discloses another electrically supported turbocharger in which the electric drive 60 is specifically designed to switch between a motor mode and an electric generator mode depending on the operating conditions of the turbocharger (paras. 20-22, 26).  In these disclosures, Furman discloses that operating the motor 60 in generator mode allows any excess energy (i.e. the recuperative power) of the turbocharger to be recuperated completely (para. 8), thereby providing improved energy efficiency to the turbocharger while ensuring that the turbocharger speed is held below the maximum allowable speed (para. 22) and avoiding compressor surge (para. 26).      Therefore, to one of ordinary skill desiring a more versatile, energy efficient, and reliable turbocharger, it would have been obvious to utilize the techniques disclosed in Furman in combination with those seen in Ueno in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Ueno’s motor 8 with the additional generator mode taught in Furman in order to obtain predictable results; those results being a much more versatile, energy efficient, and reliable turbocharger that avoids compressor surge while optimizing energy usage.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC